In a negligence action by husband and wife, the former sued to recover for personal injuries, property damage and loss of services, and the latter for personal injuries. The court failed to instruct the jury that if they found for plaintiffs they should specify the amount each should receive. A sealed verdict Was ordered and it was opened the following morning in the presence of the jury. The jury not having been discharged, the court, instead of sending the jury back to reconsider their verdict and correct it, set aside the verdict as improper in form and “ because in the case of Mr. Ivans, it is inadequate,” and granted a new trial. Under the circumstances the order must be affirmed. Order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.